Fill in this information to identify your case:
Debtor 1 PATRICK MICHAEL RAFFERTY
First Name Middle Name Last Name

Debtor 2 REBECCA JEAN RAFFERTY
(Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: DISTRICT OF NEW MEXICO

 

Case number

 

 

 

(if known) OJ Check if this is an
amended filing

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 12/15

 

If you are an individual filing under chapter 7, you must fill out this form if:
J creditors have claims secured by your property, or

g you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Prestige Wi Surrender the property. BNo
name: 0 Retain the property and redeem it.
CZ Retain the property and enter into a OD Yes
Description of 2019 Nissan Versa 1500 miles Reaffirmation Agreement.
property C Retain the property and [explain]:

securing debt:

 

 

Creditors Wells Fargo Home Mortgage OC Surrender the property. OC No
name: 1 Retain the property and redeem it.

ao C Retain the property and enter into a Ml Yes
Description of 26 Road 6365 Kirtland, NM Reaffirmation Agreement.
property 87417 San Juan County Mi Retain the property and [explain]:

Tax assessed value of

$114,399.00. Debtors observe

similar nearby property on

market for $100,000.00. Keep and pay

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-11697-t7 Docé6 Filed 07/24/19 Entered 07/24/19 18:19:30 Page 1 of 2
Debtor1 PATRICK MICHAEL RAFFERTY
Debtor2 REBECCA JEAN RAFFERTY

Case number (if known)

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name: O No

Description of leased

Property: O Yes

Lessors name: O No

Description of leased

Property: O Yes

Lessor's name: O No

Description of leased

Property: O Yes

Lessor's name: OO No

Description of leased

Property: O Yes

Lessor's name: OO No

Description of leased

Property: O Yes

Lessor's name: O No

Description of leased

Property: O Yes

Lessor's name: CO No

Description of leased

Property: O Yes
[ETE sign Beiow

 

Under pe of perjury, | dec hat | have indicated my intention about any property of my estate that secures a debt and any personal

property thatis subj red lease.

 

ATRICK MICHABL/RAFFERTY
Signature of Debtor 1
f

Da l= F-20214

 

ignature of Debtor 2

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

   
 

page 2

Best Case Bankruptcy

Case 19-11697-t7 Doc6 Filed 07/24/19 Entered 07/24/19 18:19:30 Page 2 of 2
